Citation Nr: 0008424	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  99-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a hemorrhoid disorder, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in March 1998 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  After the veteran moved to Tennessee, 
this case was subsequently transferred to the Nashville RO.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for a hemorrhoid 
disorder has been developed.

2.  A hemorrhoid disorder is manifested primarily by external 
hemorrhoids located at 6:00, 8:00, and 1:00 positions; there 
is no evidence of fecal leakage, fissures,  thrombosis, or 
bleeding. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for a 
hemorrhoid disorder are not met.  38 U.S.C. § 1155 (West 1991 
& Supp. 1998); 38 C.F.R. Part 4, Diagnostic Code 7336 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating).  
All relevant facts have been properly developed and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
Service connection was originally granted for a hemorrhoid 
disorder in a March 1993 rating decision but a noncompensable 
evaluation was assigned because the veteran's hemorrhoids 
were asymptomatic.  Following the veteran's April 1997 claim 
for an increased rating for this condition, the RO, in a 
December 1997 rating decision, assigned a total temporary 
disability rating from April 4, 1997 to May 31, 1997 under 
38 C.F.R. § 4.30 due to the veteran's April 1997 surgery and 
her subsequent convalescence; a noncompensable rating was 
resumed effective June 1, 1997.  A March 1998 rating decision 
increased the veteran's hemorrhoid disability rating to 10 
percent effective June 1, 1997.  The veteran filed a notice 
of disagreement with the 10 percent rating in June 1998. 

The severity of disabilities are ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1999) 
(hereinafter Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991), and utilize separate diagnostic codes to 
identify the various disabilities. 38 C.F.R. Part 4 (1999).  
As indicated above, Diagnostic Code 7336 contemplates ratings 
for a hemorrhoid disorder.

The current 10 percent rating under Diagnostic Code 7336 
contemplates external or internal hemorrhoids that are large 
or thrombotic, are irreducible, with excessive redundant 
tissue, and that evidence frequent recurrences.  A 20 percent 
rating (the maximum provided for under Diagnostic Code 7336) 
contemplates a disorder with persistent bleeding and with 
secondary anemia, or with fissures.  

The veteran submitted to a VA compensation and pension (C&P) 
examination in February 1998 for, inter alia, rectum and 
anus.  The report therefrom indicates a diagnosis of status 
post external hemorrhoidectomy with complete healing of 
excision sites and residual external hemorrhoids.  The 
physical examination documented therein shows the veteran had 
external hemorrhoids located at 6:00, 8:00, and 1:00 
positions.  There was no evidence of fecal leakage, fissures,  
thrombosis, or bleeding.  The examiner comments that 
"patient does have some external hemorrhoids as previously 
described but I do not believe this should prevent her from 
returning to work."  
The recent medical evidence does not show that the veteran 
currently manifests persistent bleeding with secondary anemia 
or that she manifests fissures; in fact, it specifically 
shows that she does not manifest fissures or bleeding.  
Therefore, the criteria for an evaluation greater than 10 
percent for a hemorrhoid disorder are not met.  38 U.S.C. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, Diagnostic 
Code 7336 (1999).

The Board acknowledges the veteran's contentions in her Form 
9 (Appeal to Board of Veterans' Appeals) that her hemorrhoid 
disorder has caused her to miss time from work.  The record 
shows that the RO, in the March 1998 rating decision,  
considered referral of this case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), but concluded that it was not 
appropriate. 

The United States Court of Veterans Appeals (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
considering whether referral to the appropriate first-line 
official is required.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Moreover, the Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only when 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Having reviewed the record with these holdings in mind, the 
Board finds no basis for action on the question of the 
assignment of an extraschedular rating.  While the veteran 
has stated that she has been forced to miss work because of 
her hemorrhoid disability, she has not proffered 
corroborating evidence establishing that her case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (1999).

Although the Board sympathizes with the veteran's 
difficulties due to her hemorrhoid disability, it is 
constrained to abide by VA regulations.  The Board has 
determined that the appropriate disability rating for the 
veteran's hemorrhoid disability is 10 percent, and this 
evaluation encompasses a level of compensation for persistent 
symptoms due to this disorder, any functional loss that would 
result from this disorder, and for any impairment in earning 
capacity due to these symptoms and functional loss.

As the evidence does not support a rating greater than 10 
percent for the veteran's hemorrhoid disorder; her claim must 
be denied.


ORDER

Entitlement to an increased rating for the veteran's 
hemorrhoid disorder is denied.  




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 4 -


- 1 -


